UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                )
WARREN YOUMANS,                                 )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )       No. 11-628 (RMC)
                                                )
MICHAEL J. ASTRUE,                              )
Commissioner of Social Security,                )
                                                )
                Defendant.                      )
                                                )


                     ORDER ON REPORT AND RECOMMENDATION

                Plaintiff Warren Youmans filed suit seeking to reverse the decision of the Social

Security Administration denying him Social Security Disability Benefits. On April 24, 2012,

Magistrate Judge Kay entered a memorandum opinion denying Plaintiff’s motion for a judgment

of reversal and granting Defendant’s motion for judgment on the pleadings. Shortly thereafter,

this Court deemed the memorandum opinion to be a Report and Recommendation and stated that

Plaintiff may file a written objection no later than July 20, 2012. 1 Plaintiff failed to file any

objection.

                After careful review, this Court adopts the well-reasoned analysis of Magistrate

Judge Kay. It is hereby

                ORDERED that the Report and Recommendation [Dkt. 16] is ADOPTED; and it

is


1
  Plaintiff was also told that a failure to timely object to the Report and Recommendation may
result in a waiver of Plaintiff’s right to appeal any District Court order adopting the Report and
Recommendation.
                                                    1
              FURTHER ORDERED that Plaintiff’s Motion for Judgment of Reversal

[Dkt. 9] is DENIED; and it is

              FURTHER ORDERED that Defendant’s Motion for Judgment on the Pleadings

[Dkt. 11] is GRANTED.

              This case is closed. This is a final appealable order. See Fed. R. App. P. 4(a).


Date: August 13, 2012                                             /s/
                                                    ROSEMARY M. COLLYER
                                                    United States District Judge




                                               2